DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the following recitations should be amended as below for better claim clarification.
the recitation “the mold and magnetic particles in a mold cavity are not required to rotate in the magnetic field”
should be changed to:
--the mold and magnetic particles in a mold cavity are not being rotated in the magnetic field--
the recitation “oriented magnetic field is also not required to rotate”
should be changed to:
--oriented magnetic field is also not being rotated--
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“widths or arc lengths of top ends of all the outer oriented poles” in claims 1 and 3,
“mold core” in claims 1 and 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recited: “A method for molding a radially anisotropic multipolar solid cylindrical magnet, wherein a mold core is removed from a mold”.
Claim 3 recited: “A method for molding a radially anisotropic multipolar solid cylindrical magnet, comprising following steps of: (1) preparing a mold without a mold core”
However, the original disclosure (claims 1, specification ¶ 8 vs. claim 3, ¶ 10) appeared to be conflict with each other as where a “mold core” is required during the method for molding the magnet. It is noted that claim 1 required mold core to be removed during the method while claim 3 required the method of not having a mold core.
Therefore, the claims was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art.
Claims 7 and 15-19 also recited “without a mold core” and therefore the claims are rejected for similar reason as claim 3.
Claims 2, 5-10, 15 and 18-20 are rejected for their dependency on claim 1.
Claims 4, 11-14, 16 and 17 are rejected for their dependency on claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takehara et al. (US 2010/0259122 A1) in view of Hagiwara et al. (US 2020/0090844 A1).
RE claim 8, Takehara teaches a radially anisotropic multipolar solid cylindrical magnet (see Fig.5 and claim 15), wherein the inner diameter or diameter of the multipolar solid cylindrical magnet is less than 3 mm (see claim 15 for outer diemater of 20 mm or less, which overlapped with the claimed range of 3 mm).
Takehara does not teach:
the orientation degree of the magnet is greater than or equal to 90%.
the magnet manufactured by the method according to claim 1.

RE (i) above, Hagiwara teaches the orientation degree of the magnet is greater than or equal to 90% (see ¶ 75), such that the high recoil magnetic permeability, the appropriate residual magnetization, and the sufficient coercive force can be obtained. Therefore, in a rotary electric machine performing variable speed driving ranging from low speed to high speed, a decrease in output can be suppressed. Further, it is possible to reduce an electric current for generating an opposing magnetic field when a field weakening control method is used (¶ 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takehara by having the orientation degree of the magnet is greater than or equal to 90%, as taught by Hagiwara, for the same reasons as discussed above.

RE (ii) above, while Takehara in view of Hagiwara did not disclose the method according to claim 1, claim 8 is a product claim and therefore such recitation “the magnet manufactured by the method according to claim 1” can be interpreted as a product-by-process limitation. It is noted that all the structural limitation was disclosed by Takehara in view of Hagiwara.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. It has been held that: "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985).

RE claim 9/8, Takehara in view of Hagiwara has been discussed above. Takehara further teaches a micro-motor rotor 1 (Fig.1 and ¶ 51-53), wherein the micro-motor rotor directly uses the radially anisotropic multipolar solid cylindrical magnet according to claim 8 (discussed above).

RE claim 10/8, Takehara in view of Hagiwara has been discussed above. Takehara further teaches a component for a motor 30 (Fig.1 and ¶ 51-53), wherein the radially anisotropic multipolar solid cylindrical magnet 3 according to claim 8 is mounted, as a permanent magnetic component for the motor 30, on a motor shaft 6 by forming a hole with a desired inner diameter in the center of the magnet (Figs.1, 3 and 5).

RE claim 20, Takehara teaches a radially anisotropic multipolar solid cylindrical magnet (see Fig.5 and claim 15), wherein the inner diameter or diameter of the multipolar solid cylindrical magnet is less than 3 mm (see claim 15 for outer diemater of 20 mm or less, which overlapped with the claimed range of 3 mm).

Takehara does not teach:
the orientation degree of the magnet is greater than or equal to 90%.
the magnet manufactured by the method according to claim 2.

RE (i) above, Hagiwara teaches the orientation degree of the magnet is greater than or equal to 90% (see ¶ 75), such that the high recoil magnetic permeability, the appropriate residual magnetization, and the sufficient coercive force can be obtained. Therefore, in a rotary electric machine performing variable speed driving ranging from low speed to high speed, a decrease in output can be suppressed. Further, it is possible to reduce an electric current for generating an opposing magnetic field when a field weakening control method is used (¶ 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takehara by having the orientation degree of the magnet is greater than or equal to 90%, as taught by Hagiwara, for the same reasons as discussed above.

RE (ii) above, while Takehara in view of Hagiwara did not disclose the method according to claim 2, claim 20 is a product claim and therefore such recitation “the magnet manufactured by the method according to claim 1” can be interpreted as a product-by-process limitation. It is noted that all the structural limitation was disclosed by Takehara in view of Hagiwara.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. It has been held that: "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834